Citation Nr: 0907529	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  05-00 101A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for a left leg disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. J. Drucker, Counsel


INTRODUCTION

The Veteran had active duty from October 1942 to January 
1946.

This matter initially came to the Board of Veterans' Appeals 
(Board) on appeal from an August 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York.  

In February 2006, the Board denied the Veteran's claim of 
entitlement to compensable evaluations for residuals of left 
and right foot disabilities and found that new and material 
evidence had been received to reopen his claim for service 
connection for a left leg disorder.  The Board then remanded 
the claim and his claim for an increased rating for post-
traumatic stress disorder to the RO for further development.  
In December 2006, the Board granted a 100 percent rating for 
post traumatic stress disorder from February 4, 2005, and 
remanded the claim for service connection for a left leg 
disorder to the RO for further development.  In October, 
2007, the Board remanded the Veteran's case to the RO for 
additional evidentiary development.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).


FINDING OF FACT

The objective and probative medical evidence of record 
preponderates against a finding that the Veteran has a left 
leg disorder related to his active military service, 
including as due to his fallen right metatarsal and left foot 
shell wound.


CONCLUSION OF LAW

A left leg disorder, including as due to a fallen right 
metatarsal and left foot shell wound, was not incurred or 
aggravated during the veteran's active military service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002 & Supp. 2008); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.310 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.	Veterans Claims Assistance Act (VCAA)

The requirements of 38 U.S.C.A. §§ 5103 and 5103A have been 
met.  There is no issue as to providing an appropriate 
application form or completeness of the application.  VA 
notified the Veteran in December 2003 and March 2006 of the 
information and evidence needed to substantive and complete a 
claim, to include notice of what part of that evidence is to 
be provided by the claimant and what part VA will attempt to 
obtain.  The RO provided notice of how disability ratings and 
effective dates are determined in January 2007.

VA fulfilled its duty to assist the Veteran in obtaining 
identified and available evidence needed to substantiate a 
claim, and as warranted by law, affording VA examinations.  
There is no evidence that additional records have yet to be 
requested, or that additional examinations are in order.

II.	Factual Background and Legal Analysis

The Board has reviewed all the evidence in the Veteran's 
claims files, which includes his written contentions, service 
treatment and personnel records, and VA medical records and 
examination reports, dated from 2000 to 2008.  Although the 
Board has an obligation to provide adequate reasons and bases 
supporting this decision, there is no requirement that the 
evidence submitted by the veteran or obtained on his behalf 
be discussed in detail.  Rather, the Board's analysis below 
will focus specifically on what evidence is needed to 
substantiate the claim and what the evidence in the claims 
files shows, or fails to show, with respect the claim.  See 
Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).

Under 38 U.S.C.A. §1110; 38 C.F.R. § 3.303, a veteran is 
entitled to disability compensation for disability resulting 
from personal injury or disease incurred in or aggravated by 
active military service.  

Secondary service connection may be granted for a disability 
that is proximately due to, or the result of, a service-
connected disease or injury.  38 C.F.R. § 3.310(a). With 
regard to the matter of establishing service connection for a 
disability on a secondary basis, the United States Court of 
Appeals for Veterans Claims (Court) has held that there must 
be evidence sufficent to show that a current disability 
exists and that the current disability was either caused or 
aggravated by a service-connected disability.  See Allen v. 
Brown, 7 Vet. App. 439, 448 (1995) (en banc). Additionally, 
when aggravation of a non-service-connected disability is 
proximately due to or the result of a service- connected 
condition, such disability shall be compensated for the 
degree of disability (but only that degree) over and above 
the degree of disability existing prior to the aggravation.  
Id. see also 38 C.F.R. § 3.310(b).  With regard to a claim 
for secondary service connection, the record must contain 
competent evidence that the secondary disability was caused 
by the service-connected disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

The existence of a current disability is the cornerstone of a 
claim for VA disability compensation.  See Degmetich v. 
Brown, 104 F. 3d 1328 (1997).

Upon review of the probative medical evidence of record, the 
Board is of the opinion that service connection for a left 
leg disorder is not warranted.  This is so because three VA 
examiners (in 2006, 2007, and 2008) found no evidence of a 
left leg disorder in service or evidence relating any 
currently diagnosed left leg disorder to the service-
connected foot disabilities.

Service treatment records show that, in 1945, the Veteran 
sustained a wound to the left foot that was treated with 
sulfur power and dressed.  When examined prior to discharge 
in January 1946, a left leg disorder was not noted. 

The record reflects that, in a March 1946 rating decision, 
the RO granted service connection for a fallen right 
metatarsal, with symptoms.  In April 1946, service connection 
was granted for an asymptomatic left foot shell wound.  Both 
disabilities were assigned noncompensable disability ratings.  

In a September 1988 signed statement, the Veteran indicated 
that his left leg disorder worsened.

When seen in the VA outpatient emergency room in June 2003, 
the Veteran reported left foot pain.  Results of x-rays taken 
at the time were negative, and the diagnosis was plantar 
contusion of the metatarsal.  

A July 2004 VA outpatient record reflects the Veteran's 
history of a left leg shrapnel wound injury and that he 
complained of worsening pain and said that the leg gave way.  
The clinical assessment and plan was to schedule neurology 
and orthopedic evaluations for left leg pain that the Veteran 
and his wife insisted were from his shrapnel injuries. 

An October 2004 VA neurology record reflects the Veteran's 
complaints of falling because of leg-related problems.  
Examination revealed a profound loss of distal sensation of 
both legs with absent ankle deep tendon reflexes.  There was 
no evidence of any shrapnel wound to the left leg or signs of 
swelling, deformity, or inflammation.  A VA neurology note 
dated at that time includes the Veteran's complaints of 
intermittent and dull left leg pain in the bone with tingling 
and weakness.

VA medical records indicate that, in September 2005, the 
Veteran was assessed with chronic left lower extremity 
weakness secondary to a shrapnel injury and a gait 
disturbance due to visual loss and weakness/sensory loss in 
the left lower extremity.

In April 2006, a VA examiner reviewed the Veteran's medical 
records and noted his complaints of leg pain for which he 
initially sought treatment in 1988 and 2003, with weakness, 
heat, and redness, and some instability.  It was also noted 
that, in 2003, a plantar contusion of the metatarsal was 
diagnosed and x-rays taken in June 2003 showed hammertoes on 
the left leg but no fractures or dislocations, with a 
retrocalcaneal spur noted.  Following clinical examination, 
diagnoses included left lower extremity chronic pain syndrome 
and medial tibial stress syndrome on the left that, in the 
examiner's opinion, as likely as not had its onset during 
active duty or otherwise resulted from an in-service event.  
However, in a July 2006 Addendum, the VA examiner opined that 
the diagnoses of left lower extremity chronic pain syndrome 
and medial tibial stress syndrome were correct but were not 
service-connected since the Veteran's medical records did 
"NOT" indicate any facts that supported or could support 
service connection for these diagnoses.

In June 2007, the Veteran underwent a VA orthopedic 
examination.  According to the examination report, he was in 
a wheelchair and had not walked for nearly one year.  
Dementia impeded the physical examination.  It was noted that 
results of an April 2006 x-ray of the left tibia and fibula 
were normal.  The right tibia and fibula showed an old 
fracture deformity.  The diagnosis was mild left calf 
atrophy, with no bony abnormality in the left lower 
extremity, with no evidence of any scarring or shrapnel 
wounds, and with no evidence of shrapnel or metal on the x-
ray report.  The examiner was unable to determine if it was 
service-connected without resort to speculation.

A June 2007 VA examination of the Veteran's feet yielded 
diagnoses of left foot old shrapnel abrasive wound to the 
left fifth toe, bilateral hallux valgus, mild hammertoe 
deformity of the left foot (old), and old right dropped 
second metatarsal head, right foot.  The VA examiner noted 
that service connection was in effect for the shrapnel wound 
of the left fifth toe and right dropped metatarsal heel and 
stated that none of the other diagnoses could be considered 
service-connected without resort to mere speculation as there 
was no service record to document them.  

In September 2008, the Veteran was afforded another VA 
examination, performed by an orthopedic surgeon.  The VA 
examiner reviewed the Veteran's medical records and noted 
that the Veteran's wife, who attended the examination, said 
that he may have complained many years ago about his feet but 
never sought medical treatment and, due to dementia, cannot 
complain about anything.  It was concluded that there were no 
subjective complaints from the Veteran.  Upon clinical 
examination, it was noted that results of x-rays, including 
those conducted in October 2004 showed hammertoe deformities 
and generalized osteopenia.  The diagnosis was that the 
Veteran had an old shrapnel abrasion wound to the left fifth 
toe that did not leave any deformity or wound that was not 
already mentioned.  There were bilateral hallux valgus 
deformities with hammertoe deformities of the left foot that 
were old with an old deformity of the second metatarsal head 
of the right foot.  In the VA medical specialist's opinion, 
the Veteran was already service-connected for the shrapnel 
wounds of the left fifth toe and the right metatarsal.  The 
VA examiner said that none of the other diagnoses could be 
considered, except based on mere speculation.  Service 
connection to a left or right leg disorder was not warranted 
as the Veteran never complained of those areas.  The Veteran 
had dementia and was wheel-chair bound that caused 
contracture deformities to develop in his knee that had 
nothing to due with his service-connected minor bilateral 
foot injuries.   The VA examiner noted that the Veteran's 
wife was unclear as to who appealed the Veteran's claim and 
wished to be left alone.

Here, the Veteran contended in his August 2003 claim, that 
was never withdrawn, that service connection should be 
granted for a left leg disorder.  Although the Veteran 
currently has mild left calf atrophy, left lower extremity 
chronic pain syndrome, and bilateral hallux valgus 
deformities with left foot hammertoe deformities, no 
competent medical evidence has been submitted to show that 
these disorders are related to service or any incident 
thereof, including his service-connected shrapnel wound 
abrasion of the left fifth toe and right foot metatarsal head 
deformity.  Indeed, the record reflects that the Veteran's 
left leg was normal on separation from service and the first 
post service evidence of record of left lower extremity 
chronic pain syndrome is from 2004, nearly sixty years after 
the Veteran's separation from service.  The lapse of time 
between service separation in January 1946 and the earliest 
documentation of a disability in 2004 is a factor for 
consideration in deciding a service connection claim.  See 
Maxson v. Gober, 230 F.3d 1330 (Fed. Cir. 2000).  
Significantly, the record is devoid of any competent medical 
opinion that relates any currently diagnosed left leg 
disorder to service or to any event therein, including 
service-connected left and right foot disabilities.

In fact, in July 2006, a VA examiner concluded that the 
diagnoses of left lower extremity chronic pain syndrome and 
medial tibial stress syndrome were not related to service as 
the claims folder did "NOT" indicate any facts that support 
or could support service connection for these disorders.  
Similarly, in June 2007, another VA examiner diagnosed mild 
left calf atrophy, a left foot old shrapnel abrasion wound to 
the left fifth toe, bilateral hallux valgus, mild hammertoe 
deformity of the left foot, and old right dropped 2nd 
metatarsal head right foot, and concluded that the left calf 
atrophy and bilateral hallux valgus and hammertoe deformity 
of the left foot could not be related to service without 
resort to mere speculation, as there was no service medical 
record in the claims file to document it. 

Service connection cannot be predicated on a resort to 
speculation or remote possibility.  38 C.F.R. § 3.102; Perman 
v. Brown, 5 Vet. App. 237, 241 (1993) (an examining 
physician's opinion to the effect that he cannot give a "yes" 
or "no" answer to the question of whether there is a causal 
relationship between one disorder and another is "non-
evidence").

Finally, in September 2008, a VA orthopedic surgeon found 
that the veteran did not have a left leg disorder related to 
service, noting that contracture deformities of the knee were 
due to his being in a wheelchair.  In short, no medical 
opinion or other medical evidence relating the veteran's left 
leg pain and weakness, bilateral hallux valgus, and hammertoe 
deformity of the left foot, to service or any incident of 
service has been presented.

The veteran, as lay person without medical training, does not 
meet the burden of presenting competent evidence as to 
medical cause and effect, or a diagnosis, merely by 
presenting his own statements.  While the veteran can attest 
to factual matters of which he had first-hand knowledge, 
e.g., difficulty hearing, neither he nor any lay affiant is 
capable of making medical conclusions.  Routen v. Brown, 10 
Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge").  
There is no evidence showing, and the veteran does not 
assert, that he has medical training to provide competent 
medical evidence as to the etiology of the claimed left leg 
disorder.

The evidence reveals no competent medical evidence showing a 
nexus between any in-service injury or disease and the 
disorders which caused and contributed to his currently 
claimed left leg disorder.  The preponderance of the evidence 
is therefore against the appellant's claim of entitlement to 
service connection for a left leg disorder.

The claim is denied.

In reaching this decision the Board considered the doctrine 
of reasonable doubt, however, as the preponderance of the 
evidence is against the appellant's claim, the doctrine is 
not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).


ORDER

Entitlement to service connection for a left leg disorder is 
denied.



____________________________________________
DEREK R. BROWN
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


